



COURT OF APPEAL FOR ONTARIO

CITATION: Seiler-Kent v. Kent, 2013 ONCA 634

DATE: 20131017

DOCKET: C55399

Feldman, MacPherson and Epstein JJ.A.

BETWEEN

Mayumi Seiler-Kent

Applicant

(Appellant in Appeal)

and

David Kent

Respondent

(Respondent in Appeal)

Valois P. Ambrosino, for the appellant

Herschel L. Fogelman and Jennifer S. Shuber, for the
    respondent

Heard and released orally: October 3, 2013

On appeal from the order of Justice Mary Lou Benotto of
    the Superior Court of Justice, dated March 22, 2012.

ENDORSEMENT

[1]

The parties, formerly husband and wife, settled issues arising out of
    their marriage including child and spousal support, by way of a Divorce
    Judgment in 2005, amended on consent in August 2010.

[2]

This appeal arises under the appellants motion to change child and
    spousal support and parenting terms as well as for disclosure.  The respondent responded
    to the appellants claims and sought termination of spousal support.  The
    motion judge, after denying the appellants adjournment request, dismissed both
    the appellants motion and the respondents request to end any obligation for
    him to pay spousal support.

[3]

The appellant submits the motion judge erred in refusing to grant the
    adjournment she requested at the commencement of the hearing.  The request was
    based on allegations that the respondent failed to provide proper financial
    disclosure. The difficulty with this argument is the same as it was when made
    to the motion judge.  It is not supported by the record.

[4]

We agree with the motion judges view that further delay was not in the
    interests of justice and find no error in the exercise of her discretion to
    deny the appellants adjournment request.  We therefore reject this argument.

[5]

The appellants submission that the motion judge erred in dismissing her
    motion to change appears to be linked to the adjournment argument.  The
    appellant contends that there was an insufficient evidentiary basis for the
    motion to be adjudicated upon.

[6]

We disagree.  The motion judges determination of the respondents
    income for child support purposes was supported by evidence the motion judge was
    entitled to accept.  The same can be said about her conclusion that, at the
    time the motion was heard, the respondents child support payments were
    actually in excess of the guideline amount.

[7]

We add a final comment and that is to endorse the motion judges
    admonition at the conclusion of her reasons.  This motion, like most motions to
    change, is straightforward and designed to be expeditious. The parties and
    counsel should be prepared to participate within these confines.

[8]

Because the respondent has breached the child support order of Justice
    Benotto, it is not appropriate for the respondent to have his costs of this
    appeal despite his success.  We therefore order no costs.

K. Feldman J.A.

J.C. MacPherson J.A.

Gloria Epstein J.A.


